MILLER, Judge,
dissenting.
I dissent. Historically, there have been drastic limitations upon the state’s right of review in criminal cases. Many years ago, Justice Gray observed in United States v. Sanges, 144 U.S. 310, 312, 12 S.Ct. 609, 610, 36 L.Ed. 445, 446 (1892):
It is settled by an overwhelming weight of American authority that the state has no right to sue out a writ of error upon a judgment in favor of the defendant in a criminal case, except under and in accordance with express statutes, whether that judgment was rendered upon a verdict of acquittal, or upon the determination by the court of a question of law.
Section 115 of our Kentucky Constitution provides for one appeal in all cases, but “the commonwealth may not appeal from a judgment of acquittal in a criminal case, other than for the purpose of securing a certification of law_” Appeal for certification of the applicable law has long been recognized, but only at the discretion of the Attorney General and according to prescribed code provisions. See Commonwealth v. Littrell, Ky., 677 S.W.2d 881 (1984).
Kentucky Revised Statutes (KRS) 22A.020(4)(c) controls appeals from the circuit court to the Court of Appeals. It provides for an appeal and reversal and new trial “in any case in which a new trial would not constitute double jeopardy or otherwise violate any constitutional rights of defendant.” This statute requires prior approval of the Attorney General, the Commonwealth’s chief law enforcement officer. KRS 15.020. There being no statutory authority for appeals from district courts by the Commonwealth, I conclude that any constitutional appeal, under Section 115, must be predicated upon approval by the Attorney General.
I would therefore affirm the decision of the circuit court.